MEMORANDUM **
The bankruptcy court’s order declared Lakusta a vexatious litigant and enjoined him from further filings barred by collateral estoppel. We affirm that order because the bankruptcy court met all the procedural requirements set forth in De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990).
We deny Lakusta’s pending motions requesting additional time to object to Evans’ request for sanctions, and we deny Evans’ request for sanctions. We decline at this time to impose pre-filing restrictions on Lakusta with regard to future appeals. See Moy v. United States, 906 F.2d 467, 470 (9th Cir.1990). We are concerned, however, that all three appeals Lakusta filed with this court were dismissed for failure to prosecute, and two were reinstated only after numerous unexplained delays. Thus, further appeals may be deemed frivolous and subject to monetary sanctions under Federal Rule of Appellate Procedure 38.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.